

116 HR 8227 IH: Francis G. Newlands Memorial Removal Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8227IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Ms. Norton (for herself and Mr. Raskin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to remove the bronze plaque and concrete block bearing the name of Francis Newlands from the grounds of the memorial fountain located at Chevy Chase Circle in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Francis G. Newlands Memorial Removal Act. 2.Removal of Plaque and Concrete from Memorial Fountain Grounds(a)In generalThe Secretary of the Interior shall—(1)remove the bronze plaque bearing the name Francis G. Newlands from the memorial fountain grounds;(2)remove from the fountain the block of concrete that is inscribed with the name of, and other information related to, Francis Griffith Newlands; and(3)donate the items removed pursuant to paragraphs (1) and (2) to the descendants of Francis Griffith Newlands. (b)Memorial fountainFor the purposes of this section, the term memorial fountain means the memorial fountain located at Chevy Chase Circle, Connecticut Avenue and Western Avenue NW, in the District of Columbia.